       Case 6:20-cv-00253-AA     Document 114     Filed 06/05/20   Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                                EUGENE DIVISION




ANDREW CLARK,                                            Case No. 6:20-cv-00253-AA
                                                                           ORDER
             Plaintiff,

      vs.

WELLS FARGO BANK, et al.,

             Defendants.


AIKEN, District Judge:

      Plaintiff Andrew Clark moves to dismiss his claims against defendants

Sebastian Tapia, Ellen Rosenblum, Benjamin Gutman, Vanessa Nordyke, Ben Miller,

and Peter Urias without prejudice and his claims against Hon. Michael Hogan with

prejudice. Doc. 112.

      Under Federal Rule of Civil Procedure 41, a plaintiff may dismiss an action or

claims against defendants without a court order by filing either (1) “a notice of

dismissal before the opposing party serves either an answer or a motion for summary

judgment;” or (2) “a stipulation of dismissal signed by” the relevant parties. Fed. R.



Page 1 – ORDER
        Case 6:20-cv-00253-AA     Document 114     Filed 06/05/20   Page 2 of 2




Civ. P. 41(a)(1)(A). If the opposing party has filed an answer or motion for summary

judgment and does not stipulate to dismissal, the action or claims “may be dismissed

at the plaintiff’s request only by court order, on terms that the court considers

proper.” Fed. R. Civ. P. 41(b).

       Tapia, Miller, Urias, and Judge Hogan have not yet filed an answer or motion

for summary judgment. Thus, plaintiff has dismissed these defendants by notice

pursuant to Rule 41(a)(1)(A)(i), and Tapia’s, Miller’s, and Judge Hogan’s motions to

dismiss (docs. 25, 31, 85) are DENIED as MOOT. The Court will treat defendants

Wells Fargo Bank, Peter Urias, and Christian Rowley’s Motion to Dismiss (doc. 42)

as applying only to Wells Fargo and Rowley.

       Because Rosenblum, Gutman, and Nordyke filed a Motion for Summary

Judgment (doc. 95) along with other state defendants, plaintiff’s claims against

Rosenblum, Gutman, and Nordyke cannot be dismissed by notice, and instead require

stipulation to dismissal pursuant to Rule 41(a)(1)(A)(ii) or an order from the

Court pursuant to Rule 41(a)(2). Rosenblum, Gutman, and Nordyke shall file a

response by June 12, 2020, indicating whether they consent to dismissal on

plaintiff’s terms. If they do not consent to dismissal, defendants’ response shall

articulate their position on plaintiff’s Motion, and plaintiff shall have until June 19,

2020 to file a reply.

       IT IS SO ORDERED.

                   5th day of June 2020.
       Dated this _____

                                    /s/Ann Aiken
                            __________________________
                                     Ann Aiken
                            United States District Judge

Page 2 – ORDER
